Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 1 of 14 PageID #: 478




                        BLACKBURN
                           EXHIBIT G
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 2 of 14 PageID #: 479




                                                                                                                University of Pennsylvania
                                                                                                              ScholarlyCommons
  Departmental Papers (CIS)                                                            Department of Computer & Information Science



  March 2005

  DHARMA: Distributed Home Agent for Robust
  Mobile Access
  Yun Mao
  University of Pennsylvania

  Björn Knutsson
  University of Pennsylvania

  Honghui Lu
  University of Pennsylvania

  Jonathan M. Smith
  University of Pennsylvania, jms@cis.upenn.edu




  Follow this and additional works at: http://repository.upenn.edu/cis_papers

  Recommended Citation
  Yun Mao, Björn Knutsson, Honghui Lu, and Jonathan M. Smith, "DHARMA: Distributed Home Agent for Robust Mobile Access", .
  March 2005.


  Copyright 2005 IEEE. Reprinted from Proceedings of the 24th Annual Joint Conference of the IEEE Computer and Communications Societies 2005
  (INFOCOM 2005), Volume 2, pages 1196-1206.

  This material is posted here with permission of the IEEE. Such permission of the IEEE does not in any way imply IEEE endorsement of any of the
  University of Pennsylvania's products or services. Internal or personal use of this material is permitted. However, permission to reprint/republish this
  material for advertising or promotional purposes or for creating new collective works for resale or redistribution must be obtained from the IEEE by
  writing to pubs-permissions@ieee.org. By choosing to view this document, you agree to all provisions of the copyright laws protecting it.

  This paper is posted at ScholarlyCommons. http://repository.upenn.edu/cis_papers/219
  For more information, please contact libraryrepository@pobox.upenn.edu.
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 3 of 14 PageID #: 480




  DHARMA: Distributed Home Agent for Robust Mobile Access
  Abstract
  Mobile wireless devices have intermittent connectivity, sometimes intentional. This is a problem for
  conventional Mobile IP, beyond its well-known routing inefficiencies and deployment issues.

  DHARMA selects a location-optimized instance from a distributed set of home agents to minimize routing
  overheads; set management and optimization are done using the PlanetLab overlay network. DHARMA's
  session support overcomes both transitions between home agent instances and intermittent connectivity.
  Cross-layer infomation sharing between the session layer and the overlay network are used to exploit multiple
  wireless links when available.

  The DHARMA prototype supports intermittently connected legacy TCP applications in a variety of scenarios
  and is largely portable across host operating systems. Experiments with DHARMA deployed on more than
  200 PlanetLab nodes demonstrate routing performance consistently better than that for best-case Mobile IP.

  Comments
  Copyright 2005 IEEE. Reprinted from Proceedings of the 24th Annual Joint Conference of the IEEE Computer
  and Communications Societies 2005 (INFOCOM 2005), Volume 2, pages 1196-1206.

  This material is posted here with permission of the IEEE. Such permission of the IEEE does not in any way
  imply IEEE endorsement of any of the University of Pennsylvania's products or services. Internal or personal
  use of this material is permitted. However, permission to reprint/republish this material for advertising or
  promotional purposes or for creating new collective works for resale or redistribution must be obtained from
  the IEEE by writing to pubs-permissions@ieee.org. By choosing to view this document, you agree to all
  provisions of the copyright laws protecting it.




                           This conference paper is available at ScholarlyCommons: http://repository.upenn.edu/cis_papers/219
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 4 of 14 PageID #: 481
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 5 of 14 PageID #: 482
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 6 of 14 PageID #: 483
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 7 of 14 PageID #: 484
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 8 of 14 PageID #: 485
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 9 of 14 PageID #: 486
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 10 of 14 PageID #: 487
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 11 of 14 PageID #: 488
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 12 of 14 PageID #: 489
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 13 of 14 PageID #: 490
Case 2:20-cv-00280-JRG Document 56-12 Filed 05/12/21 Page 14 of 14 PageID #: 491
